Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This office action is in response to a continuation application filed on 11/22/2021 in which claims 1-20 of the instant application are pending and ready for examination as of the preliminary amendment filed on 07/20/2022.

Priority

	Acknowledgement is made of applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d). The certified copy has been filed in the application of record.

Drawings

The Examiner contends that the drawings submitted on 11/22/2021 are acceptable for examination proceedings.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-20 are rejected on the ground of nonstatutory double patenting over claims 1-16 of U.S. Patent No. 10,893,294. The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-16 of U.S. Patent No. 10,893,294, either singularly or in combination, contain each and every element and/or render each and every element of claims 1-20 of the instant application obvious. The claims of the instant application therefore are not patently distinct from the issued patent claims and as such are unpatentable over obvious-type double patenting.

Claims 1-20 are rejected on the ground of nonstatutory double patenting over claims 1-20 of U.S. Patent No. 11,212,554. The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-20 of U.S. Patent No. 11,212,554, either singularly or in combination, contain each and every element and/or render each and every element of claims 1-20 of the instant application obvious. The claims of the instant application therefore are not patently distinct from the issued patent claims and as such are unpatentable over obvious-type double patenting.

Allowable Subject Matter

The closest prior art made of record in regards to applicant’s claimed invention is as follows:

Chen et al. (US 2017/0310959) discloses a method of Intra prediction filtering to determine whether to turn on or off the Intra prediction filter based on interleaved Intra prediction mode sets implicitly is disclosed. In one embodiment, initial Intra prediction block is derived based on neighboring reconstructed pixels of the current block. If the Intra prediction filter is on for the current Intra prediction mode, the Intra prediction filter is applied to the initial Intra prediction block to form a filtered Intra prediction block and Intra prediction encoding or decoding is applied to the current block using the filtered Intra prediction block as a predictor for the current block. For example, Intra gradient filter can be applied for even modes of Intra prediction modes from v to (v+8) and/or from h and (h+8). Bi-directional Intra prediction filter can be applied to some or all other modes (abstract).

Liu et al. (US 2017/0353730) discloses a method and apparatus for video coding using template-based Intra prediction. According to one method, where determining whether to apply the template-based Intra prediction or one or more parameters associated with the template-based Intra prediction depends on the current block size. According to yet another method, the quad-tree plus binary tree (QTBT) structure is used to partition an image or one or more areas of the current image into blocks. If the template-based Intra prediction is used for a current block and the current block is non-square, the width and height of the L-shaped reference pixel line are determined according to width and height of the current block. The L-shaped reference pixel line comprises a top reference pixel segment above the top template and a left reference pixel segment adjacent to a left side of the left template (abstract).

Lee et al. (US 2014/0133565) discloses a method and apparatus for intra predicting an image, which generate a prediction value via linear interpolation in horizontal and vertical directions of a current prediction unit. The method includes: generating first and second virtual pixels by using at least one adjacent pixel located upper right and lower left to a current prediction unit; obtaining a first prediction value of a current pixel via linear interpolation using an adjacent left pixel located on the same line as the first virtual pixel and the current pixel; obtaining a second prediction value of the current pixel via linear interpolation using an adjacent upper pixel located on the same column as the second virtual pixel and the current pixel; and obtaining a prediction value of the current pixel by using the first and second prediction values (abstract).

Son et al. (US 2018/0309984) discloses an image decoding method, which is performed by a decoding device, that comprises the steps of: acquiring the information on an intra-prediction mode of a current block from a received bit stream; deriving neighboring reference samples of the current block; deriving a first prediction value for a current sample of the current block on the basis of the intra-prediction mode and the neighboring reference samples; deriving a second prediction value for the current sample on the basis of adjacent samples of the current sample; and deriving a prediction value for the current sample on the basis of the first prediction value and the second prediction value. According to the present invention, the intra-prediction value can be derived on the basis of the adjacent samples of the current sample within the present block, and the intra-prediction accuracy can be improved therethrough (abstract).

Lee-II (US 2020/0077086) discloses a method and an apparatus for decoding a video signal that may decide an intra prediction mode of a current block, partition the current block into sub-blocks, and sequentially perform intra prediction for the sub-blocks. In this case, the sub-blocks may share an intra prediction mode of the current block (abstract).

The closest prior art of record, considered individually or in combination, fails to teach or reasonably suggest all the claimed features of claims 1, 7, 11, and 17, structurally and functionally interconnected with other limitations in the manner as cited in the claims and dependent claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIHAN ZHOU whose telephone number is (571)270-7284.  The examiner can normally be reached on Mondays-Fridays 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571-272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZHIHAN ZHOU/Primary Examiner, Art Unit 2482